Name: Commission Directive 95/66/EC of 14 December 1995 amending certain Annexes to Council Directive 77/93/EEC on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community
 Type: Directive
 Subject Matter: agricultural policy;  economic geography;  natural and applied sciences;  agricultural activity;  environmental policy
 Date Published: 1995-12-21

 Avis juridique important|31995L0066Commission Directive 95/66/EC of 14 December 1995 amending certain Annexes to Council Directive 77/93/EEC on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community Official Journal L 308 , 21/12/1995 P. 0077 - 0078COMMISSION DIRECTIVE 95/66/EC of 14 December 1995 amending certain Annexes to Council Directive 77/93/EEC on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), as last amended by Commission Directive 95/41/EC (2), and in particular Article 13, second subparagraph, third and fourth indents thereof,Whereas certain provisions on fruits of Citrus clementina Hort. ex Tanaka, with leaves and peduncles established for protected zones recognized in respect of Citrus tristeza virus (European isolates) should be modified to take into account the movement of all fruit of Citrus L., Fortunella Swingle, Poncirus Raf. and their hybrids, with leaves and peduncles throughout the Community;Whereas the amendments are in agreement with the requests of the Member States concerned;Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee and Plant Health,HAS ADOPTED THIS DIRECTIVE:Article 1 Directive 77/93/EEC is hereby amended as indicated in the Annex to this Directive.Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive on 1 January 1996. They shall forthwith inform the Commission thereof.When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such a reference shall be laid down by the Member States.2. The Member States shall immediately communicate to the Commission all provisions of domestic law which they adopt in the field governed by this Directive. The Commission shall inform the other Member States thereof.Article 3 This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.Article 4 This Directive is addressed to the Member States.Done at Brussels, 14 December 1995.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 26, 31. 1. 1977, p. 20.(2) OJ No L 182, 2. 8. 1995, p. 17.ANNEX 1. In Annex II, Part B (d), the entry is replaced by the following:>TABLE>2. In Annex IV, Part A, Section II, point 31.2 is deleted.3. In Annex IV, Part B, point 31 is replaced by the following:>TABLE>4. In Annex V, Part A, I, point 1.6 is replaced by the following:'1.6 Fruits of Citrus L., Fortunella Swingle, Poncirus Raf. and their hybrids, with leaves and peduncles`.